Title: Enclosure: Plan for Establishing Departments of the Bank of the United States, [September 1791]
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



[Philadelphia, September, 1791]

Plan for establishing departments of the Bank of the United States, submitted to the Secretary of the Treasy. by Oliver Wolcott.


1st.
The Directors of the Bank of the United States shall appoint   directors for each Department.


2d.
The Directors for each department shall choose one of their number for President of the directors of each respective department.


3d.
The Directors of the Bank of the United States shall appoint the Cashiers of departments.


4th.
The Cashiers of departments shall appoint their respective Tellers & Clerks & the surities of said Tellers & Clerks shall be approved by the Directors of the Bank of the United States.


5th.
The Cashiers of departments shall be responsible for all deficiencies which shall finally appear either by the default of themselves, their Tellers, or Clerks.


6th.
The compensations to the Presidents Cashiers Tellers & Clerks of departments shall be established by the directors of the Bank of the United States.


7th.
The manner of keeping stating and rendering the accounts of departments, shall be prescribed by the Directors of the Bank of the United States, and the observance of the rules established, shall be enforced by the President of the Bank of the United States, to whom the accounts of departments shall be rendered.


8th.
The Capital Stock of the Bank of the United States consisting of 6 ⅌ Cent funded Stock, shall not be divided, but shall remain under the controul of the Directors; and the Departments shall trade and discount only on such part of the Specie Capital of the sd. Bank as the Directors shall apportion to them together with such part of the deposits which shall be lodged with them from time to time, as the directors of departments shall judge safe and expedient.


9th.
All Notes to be issued at the Departments, shall be numbered, signed and registered by the President of the Bank of the United States and shall be delivered to the Cashiers of Departments, who shall sign duplicate Receipts for the same, for which they shall be accountable—one of which receipts shall be lodged with the President for the Department and the other with the President of the Bank of the United States.


10th.
No Notes shall be issued at the Departments, except for money lodged with the Cashier of the Department or except for Notes which shall have become worn or unfit for circulation and which shall have been previously cancelled in the presence of the President and  directors of the department and said Notes so cancelled shall be forthwith transmitted to the President of the Bank of the United States.


11th.
All Notes to be issued at the Departments shall be countersigned by the Cashier for the department and shall contain each a promise to be payable at the Department from which they issued.


12th.
No contract to charge the Bank of the United States or any department thereof shall be made, unless in pursuance of some rule established by the Directors of the Bank of the United States; and all such contracts shall be signed by the President of the Bank of the United States and shall be countersigned by the Cashier of the Department where such contract is to be fulfilled.


